Case 3:19-cv-02074-G Document 43-5 Filed 12/24/19   Page 1 of 10 PageID 841




           EXHIBIT E
Case 3:19-cv-02074-G Document 43-5 Filed 12/24/19   Page 2 of 10 PageID 842
Case 3:19-cv-02074-G Document 43-5 Filed 12/24/19   Page 3 of 10 PageID 843
Case 3:19-cv-02074-G Document 43-5 Filed 12/24/19   Page 4 of 10 PageID 844
Case 3:19-cv-02074-G Document 43-5 Filed 12/24/19   Page 5 of 10 PageID 845
Case 3:19-cv-02074-G Document 43-5 Filed 12/24/19   Page 6 of 10 PageID 846
Case 3:19-cv-02074-G Document 43-5 Filed 12/24/19   Page 7 of 10 PageID 847
Case 3:19-cv-02074-G Document 43-5 Filed 12/24/19   Page 8 of 10 PageID 848
Case 3:19-cv-02074-G Document 43-5 Filed 12/24/19   Page 9 of 10 PageID 849
Case 3:19-cv-02074-G Document 43-5 Filed 12/24/19   Page 10 of 10 PageID 850
